LAVINE, J.,
concurring. I concur with the majority opinion, however, I write separately to note the limits of our ruling.
Exceptions to the doctrine of sovereign immunity “are few and narrowly construed under our jurisprudence.” C. R. Klewin Northeast, LLC v. Fleming, 284 Conn. 250, 258, 932 A.2d 1053 (2007). Connecticut has a common-law exception to sovereign immunity for claims in “an action for declaratory or injunctive relief [if] the state officer or officers against whom such relief is sought acted in excess of statutory authority, or pursuant to an unconstitutional statute.” (Emphasis added; internal quotation marks omitted.) DaimlerChrysler Corp. v. Law, 284 Conn. 701, 712, 937 A.2d 675 (2007).
In this case, the plaintiff, Wilbert Lawrence, seeks rescission of a contract. The trial court found that the state did not waive its sovereign immunity or consent to this suit through the claims commissioner. The court stated that “[e]ven if this court were to assume that the plaintiff is seeking declaratory relief in the form of rescission of a contract, the plaintiff has failed to meet his pleading requirements” because he “has failed to clearly allege an incursion upon a constitutionally protected interest” and because he “has failed to substantially allege that [the defendant Mark K. McQuillan], in his official capacity, engaged in wrongful conduct to achieve an illegal purpose in excess of his statutory authority.”
*783I emphasize that the trial court assumed — but did not decide — that the plaintiff was seeking declaratory relief in the form of rescission. The majority neither endorses nor rejects that assumption; it does not address it. In my opinion, therefore, the majority opinion does not stand for the proposition that, in this jurisdiction, an action seeking rescission is the equivalent of an action for declaratory relief for purposes of sovereign immunity analysis, nor should it be cited as authority for that proposition, nor used as a means to bypass the claims commissioner.